Hutchison, J.
(dissenting): I cannot concur in the above decision because I have been unable to find anywhere in the record that the alleged errors, which appear to be the basis for the reversal urged by the appellants and are embodied as such in the opinion, were ever called to the attention of the trial court so as to afford that court an opportunity to correct the same before the appeal to this court was taken. It was held in Willt v. Feikert, 139 Kan. 22, 29 P. 2d 1078, that—
“Errors occurring at the trial and not brought to the attention of the trial court by a motion for a new trial are deemed to be waived and cannot be urged in the supreme court as a ground for reversal.” (Syl.) (See, also, Buettinger v. Hurley, 34 Kan. 585, 9 Pac. 197.)
It was held in Skibbie v. Liberty Life Ins. Co., 130 Kan. 121, 285 Pac. 581, that—
“Alleged errors not brought to the attention of the trial court cannot form a basis for review in an appellate court.” (Syl. ¶ 3.)
This rule applies to findings of fact as well as other errors.
In the case of Kellog v. Bissantz, 51 Kan. 418, 32 Pac. 1090, which was an action for the recovery of money and to determine the validity and priority of several mechanics’ and other liens, it was stated:
“It was alleged as error that matters material to the validity of the liens were' not stated in the special findings. Upon some material matters no findings were made, and upon others the findings were general and indefinite. No request was made for other or more specific findings, and none of those made are inconsistent with the judgment. Held, That, in the absence of the evidence or any request for other or more specific findings, no substantial error is shown.” (Syl.)
In Else v. Freeman, 72 Kan. 666, 83 Pac. 409, it was said:
“Where the court, in making special findings, failed to cover all the issues involved, and its attention was not called to the omission, and further findings were not requested, it was held that plaintiff had waived the right to complain.” (Syl. ¶ 1.)
In Moorhead v. Edmonds, 99 Kan. 343, 161 Pac. 610, it was held:
“A judgment will not be reversed because a trial court’s findings of fact are incomplete and do not state' all the facts connected with those found, where no request was made for further, clearer, or additional findings.” (Syl. ¶ 1.)